NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



EVERTON HINDS,                            )
                                          )
              Appellant,                  )
                                          )
v.                                        )             Case No. 2D17-3586
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed October 25, 2017.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Ramiro Manalich, Judge.

Everton Hinds, pro se.




PER CURIAM.

              Affirmed without prejudice to any right Hinds might have to file a timely

and sufficient petition for belated appeal pursuant to Florida Rule of Appellate

Procedure 9.141(c).



NORTHCUTT, BLACK, and BADALAMENTI, JJ., Concur.